Title: From James Madison to Albert Gallatin, 8 February 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


8 February 1803, Department of State. Asks that a $200 warrant be issued in the name of Peleg Wadsworth and charged to Richard O’Brien’s salary account.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   This was presumably O’Brien’s annuity to his mother (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:208 and n. 2).


